Citation Nr: 1724179	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that further development to fully satisfy the duty to assist is necessary prior to final adjudication of the claims.

The Veteran served as a Fire Control Technician during active duty with the Navy.  See DD-214.  In his November 2011 notice of disagreement, he explained that he sat above 5 inch guns that were in front of and behind him on the ship and gun exercises lasted four to six hours at a time.  He also claimed constant noise exposure from diesel engines on multiple cruises.  Id.  He indicated that after service he worked in an office environment and had no exposure to excessive noise.  See October 2012 Form 9.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran underwent a VA examination in November 2010.  At that examination, speech recognition scores using the Maryland CNC Test were 84 percent in the right ear and 88 percent in the left ear.  As such, the Veteran has hearing loss for VA purposes.

Thus, the remaining question is whether it is at least as likely as not that the Veteran's current hearing loss had its onset in service or was caused by in-service acoustic trauma (considered an in-service injury).

At the November 2010 VA examination, the examiner indicated review of the Veteran's service treatment records.  She also noted normal peripheral hearing sensitivity through 4 kHz, bilaterally upon examination.  She indicated her impression that it is not likely that hearing loss or tinnitus was the result of noise exposure in the military.  A rationale was not provided for such conclusion.

Importantly, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, evidence suggests the Veteran does have audiometric findings meeting the regulatory requirements for hearing loss and that he did have some noise exposure while on active duty. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that a medical opinion without rationale does not provide an adequate basis for deciding a service connection claim, a remand is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  On account of the Veteran's indication that he did not feel he had a "fair hearing test" at his initial examination and the current severity of the Veteran's hearing loss is unclear, the Board will remand for a new examination.  See October 2012 Form 9.
Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from July 2015 with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

It is noted that the Veteran is competent to attest to observable symptomatology such as ringing in the ears and difficulty hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

Here, the Veteran provided evidence of noise exposure from guns and diesel engines while serving as a Fire Control Technician with the Navy; the Board has no reason to disbelieve the Veteran.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and/or tinnitus is/are causally or etiologically related to the Veteran's military service, including noise exposure therein.  The examiner should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

3.  After undertaking the development above, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




